           Case 3:15-cv-02647-GAG-MDM Document 106 Filed 12/05/18 Page 1 of 1



 1                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO
 2

 3    LEMUEL SOTO-SANTIAGO et al.

 4    Plaintiffs,

 5    v.                                                      CASE NO. 15-2647 (GAG)

 6    CORPORACION DEL FONDO DEL
      SEGURO DEL ESTADO et al.
 7
      Defendants.
 8

 9
                                      JUDGMENT STAYING CASE
10
            Pursuant to the Court’s order at Docket No. 105 certifying issue to First Circuit, judgment is
11
     hereby entered STAYING this case. This case shall remain administratively closed.
12

13
            SO ORDERED.
14
            In San Juan, Puerto Rico this 5th day of December 2018.
15

16                                                                 s/ Gustavo A. Gelpí
                                                                  GUSTAVO A. GELPI
17
                                                               United States District Judge
18

19

20

21

22

23

24                                                        1
